14 F.3d 596NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Ronald Jerry SAWYER.
No. 93-8064.United States Court of Appeals,Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 24, 1994.

On Petition for Writ of Mandamus.
Ronald Jerry Sawyer, petitioner Pro Se.
PETITION DENIED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Ronald Jerry Sawyer has petitioned this Court for a writ of mandamus directed to employees of the Greensville Correctional Center.  Because his petition does not present circumstances warranting extraordinary relief, we deny the petition.


2
Sawyer alleges numerous concerns in his petition about various conditions at the facility and requests that this Court issue an order that would remedy his complaints.  Mandamus relief is inappropriate where there are other remedies to vindicate a petitioner's rights.   In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  The party seeking relief has the heavy burden of showing that he has no other adequate avenues of relief and that his right to the relief sought is clear and indisputable.   Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).  Sawyer has not made this showing.  We therefore deny Sawyer's petition for writ of mandamus.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.



*
 We grant Sawyer leave to proceed in forma pauperis in this Court